Citation Nr: 1419831	
Decision Date: 05/02/14    Archive Date: 05/16/14

DOCKET NO.  09-48 954	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for an acquired psychiatric disability other than PTSD, to include bipolar disorder and depression.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

T. Sherrard, Counsel


INTRODUCTION

The Veteran, who is the Appellant in this case, had active service from September 1983 to June 1989, and from February 1990 to November 1992.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a January 2008 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran and his wife provided testimony at a May 2013 Travel Board hearing before the undersigned Veterans Law Judge at the RO.  A transcript of the hearing is associated with the virtual claims folder.

The Board remanded these claims for further development in September 2013.  As discussed below, the development requested by the Board has been completed to the extent possible, no further development is necessary, and the claims are now appropriate for appellate review.  

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.


FINDINGS OF FACT

1.  The Veteran has a confirmed in-service stressor, has a current diagnosis of PTSD, and there is a medical nexus between the claimed stressor and the current PTSD.

2.  Symptoms of an acquired psychiatric disability other than PTSD were not unremitting in service and have not been unremitting since service separation; the Veteran's currently diagnosed acquired psychiatric disabilities other than PTSD, including bipolar disorder and depression, are not related to active service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for PTSD have been met.  38 U.S.C.A. 
§§ 1101, 1110, 1131, 5103(a), 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2013).

2.  The criteria for service connection for an acquired psychiatric disability other than PTSD, to include bipolar disorder and depression, have not been met.  38 U.S.C.A. §§ 101, 1101, 1131, 5103(a), 5103A, 5107 (West 2002 & Supp. 2013); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2013).

 
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303(a).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  

The claimed psychiatric conditions at issue are not "chronic diseases" listed under 38 C.F.R. § 3.309(a); therefore, 38 C.F.R. § 3.309(b) (requiring continuity of a condition after service if chronicity is not found in service) does not apply to those conditions.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The United States Court of Appeals for Veterans Claims (Court) has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

Service connection for PTSD requires: medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (conforming to the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV)); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).  The applicable regulation requires that the in-service stressor or traumatic event involve actual or threatened death, serious injury, or a threat to the physical integrity of self or others and the person's response involve intense fear, helplessness, or horror.  See DSM-IV § 309.81 (4th ed. 1994).

In adjudicating a claim for service connection for PTSD, the evidence necessary to establish the incurrence of a stressor during service to support a claim of entitlement to service connection for PTSD will vary depending on whether or not the Veteran was "engaged in combat with the enemy."  See Hayes v. Brown, 5 Vet. App. 60, 66 (1993).  If it is determined through military citation or other supportive evidence that a veteran engaged in combat with the enemy, and the claimed stressors are related to combat, a veteran's lay testimony regarding the reported stressors must be accepted as conclusive evidence as to their actual occurrence and no further development or corroborative evidence will be necessary, provided that the testimony is found to be satisfactory, that is, not contradicted by service records, and "consistent with the circumstances, conditions, or hardships of such service."  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d), (f); Doran v. Brown, 6 Vet. App. 283, 289 (1994).  To gain the benefit of a relaxed standard for proof of service incurrence of an injury or disease, 38 U.S.C.A. § 1154(b) requires that a veteran have actually participated in combat with the enemy.  See VAOPGCPREC 12-99.

If it is determined that a veteran did not engage in combat with the enemy, or the claimed stressor is not related to combat, a veteran's lay testimony alone will not be enough to establish the occurrence of the alleged stressor.  In such cases, the record must contain service records or other corroborative evidence which substantiates or verifies a veteran's testimony or statements as to the occurrence of the claimed stressors.  See Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  See Layno, 6 Vet. App. At 469; 38 C.F.R. § 3.159(a)(2).  The Court has emphasized that when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009).  Lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of a veteran's claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

A significant factor to be considered for any opinion is the accuracy of the factual predicate, regardless of whether the information supporting the opinion is obtained by review of medical records or lay reports of injury, symptoms and/or treatment.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by a veteran or obtained on her behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

In this case, the Veteran contends that he has current diagnoses of PTSD and other psychiatric disabilities, to include bipolar disorder and depression, that are related to events that occurred during active service.  Specifically, at the May 2013 Board hearing, he testified that his first wife, to whom he was married during active service, attempted suicide on at least two occasions, and that their son nearly passed away at a very young age due to severe health problems.  He stated that his first wife eventually left him to care for his other son by himself, and that, by 1988, he was a functioning alcoholic.  He separated from service in 1989 to take care of his son.  He remarried to his second wife in 1989, but prior to their marriage, she gave birth to a stillborn baby.  Eventually, he and his second wife divorced, and shortly thereafter, the Veteran was caught drunk at work and entered alcohol treatment.  Finally, one of the Veteran's closest friends and colleagues committed suicide while they were in active service.  

The suicide of the Veteran's friend during active service has been confirmed, as documented in a DD Form 1300 associated with the claims file.  

Service treatment records show that in July 1992, the Veteran self-referred himself for treatment due to concern over his drinking history.  He was diagnosed with alcohol dependence.  

In August 1992, he sought treatment for depression secondary to a deteriorating relationship with his wife.  He reported two months of symptoms including dysphoria, anger outbursts, and violence.  He stated that these symptoms began while he was still deployed and learned over the telephone that his wife was having men over to the house and drinking heavily.  Upon his return from deployment, his wife asked him for a divorce.  He was diagnosed with situational adjustment, depressed mood, and alcohol dependence.  

Service personnel records show that the Veteran was discharged from his first period of active service in 1989 for reason of parenthood.  He reenlisted in 1990, and underwent inpatient treatment for alcohol dependence in September 1992.  Around the same time, he and his wife obtained a divorce, and his wife left him with custody of their child.  As he was unavailable for deployment due to his responsibilities as a single parent, it was again recommended that he be discharged, and he ultimately separated from service in November 1992.   

The Veteran's September 1992 separation examination report is negative for psychiatric signs or symptoms, and indicates a normal psychiatric evaluation.

Following separation from service, the first documented psychiatric treatment is a VA treatment note from August 1999 indicating that the Veteran was being followed for alcohol-induced mood disorder, to include symptoms of anger, anxiety, and depression, and alcohol dependence.  By April 2000, the diagnosis was modified to depressive disorder, as the Veteran had been sober for over six months and no longer met the criteria for alcohol-induced mood disorder.  

In January 2001, the Veteran was hospitalized after experiencing increased agitation due to a job loss and problems with his stepchildren.  In addition to his longstanding symptoms of anxiety, agitation, dysphoria, and impulsive aggression, he began experiencing visions or fantasies of harming others, including his stepchildren, over the prior several weeks.  He also reported flashbacks, with visual images of people dying, his daughter dying, and putting people in body bags.  A VA psychiatrist assessed major depressive disorder versus bipolar disorder with psychosis.  

In January and February 2001, PTSD was first mentioned as a possible diagnosis, although it was not yet confirmed, according to VA mental health treatment notes.  However, in September 2001, a VA psychologist assessed PTSD using the DSM-IV diagnostic criteria.  The traumatic event upon which the diagnosis was based was the suicide of the Veteran's friend and colleague in 1987.  Since that time, the Veteran reported experiencing flashback, intrusive thoughts, terrorizing nightmares, depression, irritability, poor concentration, and disrupted sleep.  It was noted at that time that the Veteran had had PTSD for at least ten years, and that he had been receiving counseling for his PTSD since 2000.  

VA treatment notes from 2001 forward indicate diagnoses of PTSD and history of rule out bipolar disorder.  A June 2002 treatment note indicates that the Veteran reported that his drinking increased at the time of his friend's suicide in service, and that he developed a sense of indifference regarding most things, and that his sense of shame and guilt intruded into every aspect of his life.  He said that he had five marriages due to his general sense of not feeling that relationships mattered, because he was unable to prevent his friend's suicide despite being supportive.  

A February 2008 VA treatment note indicates ongoing symptoms including flashbacks, nightmares, and intrusive thoughts related to the suicide of the Veteran's friend, and the PTSD and history of rule out bipolar diagnoses were continued.  

The Veteran was afforded a VA examination in September 2009.  The VA examiner opined that the Veteran did not meet the criteria for a diagnosis of PTSD, but assessed bipolar disorder.  He further opined that the bipolar disorder was not related to active service, as the first psychiatric treatment did not occur until 1999, seven years after service separation.  The VA examiner made no mention of the documented psychiatric treatment during active service.

Due to the inadequacy of the 2009 VA examination, the Veteran was afforded another VA examination in February 2014.  The VA examiner assessed bipolar disorder, noting that the claimed depression was subsumed by the bipolar diagnosis.  The VA examiner noted that bipolar disorder was first documented in approximately 1999, and, therefore, it is less likely as not caused by or a result of the Veteran's contact with mental health or the reported stressors occurring during active service.  The VA examiner further stated that the in-service contact with mental health was not a manifestation of bipolar disorder because it was for alcohol overuse and situational stressor of marital problems, not for symptoms of bipolar disorder.  

The 2014 VA examiner also assessed personality disorder, secondary to abuse suffered as a child and emotional neglect by parents.  The examiner opined that the in-service contact with mental health was not likely a manifestation of the personality disorder because, as noted above, it was for alcohol overuse and marital problems.  The VA examiner attributed the Veteran's alcohol dependence (now in remission) to the personality disorder.  

Finally, the 2014 VA examiner opined that there was no diagnosis of PTSD using the DSM-V diagnostic criteria, noting that, while some treating providers had diagnosed PTSD, the examiner was unable to locate a specific assessment detailing the PTSD course and symptoms conducted by those providers.  By contrast, the VA examiner noted that a full psychological evaluation conducted on that date did not support a diagnosis of PTSD.  The VA examiner stated that, while the Veteran did report some emotional impact from the suicide of his friend and his stillborn daughter that occasionally resulted in a nightmare with associated content, angry reaction to certain news stories, or guilt over his friend's suicide, these experiences do not constitute a diagnosable mental disorder such as PTSD because there are no persistent or pervasive, clinically significant re-experiencing, avoidance, alterations in cognition and mood, or hyperarousal symptoms that would be considered impairing of functional status occupationally or socially.  Rather, the VA examiner stated that the primary contributors to the Veteran's clinical presentation are the bipolar disorder, personality disorder, and history of significant alcohol use disorder.  

In contrast to both the 2009 and 2014 VA examiners' opinions, in October 2013, a VA psychiatrist diagnosed PTSD using the DSM-V diagnostic criteria based on the claimed stressor (suicide of friend) and symptoms including flashbacks, nightmares, five to six dissociative episodes per month, and avoidance of reminders of the event.  The psychiatrist elaborated that the Veteran's claimed stressor would not have met the criteria for a PTSD diagnosis under the DSM-IV diagnostic criteria, but that it does meet the criteria under the DSM-V.  The Board notes that Criterion A2, requiring fear, helplessness, or horror immediately following the trauma, present in the DSM-IV, was removed in the DSM-V.  

The Board will address PTSD separately from the other claimed psychiatric disabilities, as the criteria for service connection for PTSD differ from the criteria for other psychiatric disabilities, as explained above.  

PTSD

As noted above, the Veteran's claimed stressor - the suicide of his friend during active service - has been confirmed.  

Next, the Board finds that the evidence is at least in equipoise as to whether there is a diagnosis of PTSD of record in accordance with DSM-IV (or DSM-V) criteria.  As described above, VA treatment notes as early as 2001 indicate that PTSD was diagnosed in accordance with the DSM-IV criteria (as the DSM-V had not yet been published).  Further, the Veteran's VA treatment providers have consistently diagnosed and treated the Veteran for PTSD, describing symptoms consistent with that disorder, and in October 2013, a VA psychiatrist specifically noted that the Veteran met the criteria for a diagnosis of PTSD using the DSM-V criteria.  

Currently, VA regulations continue to refer to the DSM-IV in addressing the requirements for a PTSD diagnosis.  See 38 C.F.R. § 4.125(a) (2013).  However, so as not to frustrate VA's policy of administering the law "under a broad and liberal interpretation consistent with the facts in each individual case," (see 38 C.F.R. § 3.303(a)) the Board will not make an unfavorable determination with regard to the existence of a current PTSD diagnosis based on a regulatory reference to a manual which will likely be phased out in the future.

Thus, despite the negative VA opinion, the Board finds that, in light of the 2001 diagnosis of PTSD in accordance with DSM-IV criteria, the VA psychiatrist's assessment of PTSD in accordance with DSM-V criteria in 2013, and VA treatment records which show ongoing treatment and symptoms of PTSD since at least 2001 (with a notation that PTSD had already been present for ten years at that time), the Veteran has a current diagnosis of PTSD.  

Finally, the third criterion, a link, established by medical evidence, between current symptoms and an in-service stressor, is met in this case.  Here, as discussed above, the Veteran was diagnosed with PTSD by a VA psychologist in 2001, and the doctor based his diagnosis on the Veteran's claimed in-service stressor of his friend's suicide and symptoms related to that suicide, including flashbacks, nightmares, and dissociative episodes.  Based on the Veteran's description of the stressor and his related symptoms, the psychologist found that the DSM-IV criteria for a PTSD diagnosis had been met.  The PTSD diagnosis confirmed in 2013 was also made based on the claimed in-service stressor and related symptoms.  Thus, the evidence demonstrates that the Veteran's PTSD symptoms are related to his claimed stressor.

In sum, the Board finds that the competent evidence is at least in relative equipoise on the question of whether the Veteran has a current diagnosis of PTSD that is related to active service.  Therefore, the Board concludes that the criteria for service connection for PTSD are met.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Bipolar Disorder, Depression, and/or
Other Psychiatric Disabilities Other than PTSD

The Veteran also contends that his other currently diagnosed psychiatric disabilities, to include bipolar disorder and depression, are related to or began during active service.  

The Board notes, as above, that the Veteran has been diagnosed with a personality disorder.  Unfortunately, congenital or developmental defects, such as personality disorders, are not considered to be diseases or injuries within the meaning of the applicable legislation and are not subject to service connection.  38 C.F.R. §§ 3.303(c), 4.9.  See Winn v. Brown, 8 Vet. App. 510, 516 (1996), appeal dismissed, 110 F.3d 56 (Fed. Cir. 1997), and cases cited therein.   Service connection is only possible if there is evidence of additional disability due to aggravation during service of the congenital defect by superimposed disease or injury.  See VAOPGCPREC 82-90; Monroe v. Brown, 4 Vet. App. 513, 514-15 (1993); Carpenter v. Brown, 8 Vet. App. 240, 245 (1995); VAOPGCPREC 67-90; and VAOPGCPREC 11-99.

Further, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) has held that the presumption of soundness found in 38 U.S.C.A. § 1111 does not apply to disorders, such as congenital defects, which are expressly excluded from qualification for service connection by 38 C.F.R. § 3.03(c).  See Morris v. Shinseki, 678 F.3d 1346 (Fed. Cir. 2012).

Since the presumption of soundness does not apply to the Veteran's personality disorder, it must be shown that a psychiatric disability (e.g., depression or bipolar disorder) was superimposed upon the personality disorder during service in order for service connection to be warranted.  For the reasons discussed below, after a review of the evidence of record, lay and medical, the Board finds that the weight of the evidence demonstrates that a psychiatric disability other than PTSD was not superimposed upon the Veteran's congenital personality disorder, nor did an acquired psychiatric disorder have its onset during active service.  Moreover, the in-service treatment for alcohol dependence and marital problems did not mark the onset of an acquired psychiatric disability.

As noted above, service treatment records are negative until July 1992, when they show that the Veteran was diagnosed with alcohol dependence, and with situational adjustment, depressed mood, and alcohol dependence in August 1992.  The September 1992 separation examination report indicates a normal psychiatric evaluation.  The Board interprets the normal psychiatric evaluation at separation to be a strong indication that the Veteran's complaints of depression related to marital discord were not in fact evidence of the onset of an acquired psychiatric disability in service.

In addition, the 2014 VA examiner reviewed the Veteran's service treatment records in detail, and concluded that the in-service treatment for alcohol dependence and depression related to marital problems did not constitute a manifestation of bipolar disorder (or, by inference, depression, as the examiner stated that depression was subsumed by the bipolar diagnosis), also noting that bipolar disorder was first diagnosed in approximately 1999, seven years after service separation.  The Board finds the 2014 VA examiner's opinion to be highly probative evidence against the Veteran's claim that his bipolar disorder and/or depression began during active service.  

While the Veteran is competent to report the onset of symptoms of a psychiatric disability including feelings of sadness or anxiety, he has not been shown to have the professional credentials to make a psychiatric diagnosis such as bipolar disorder or depression.  Therefore, the Board finds the 2014 VA examiner's conclusion that the in-service mental health treatment did not constitute a manifestation of bipolar disorder or depression to be more probative than the Veteran's claim that those disorders manifested during active service.  

Moreover, at the 2013 Board hearing, the Veteran testified that he was not diagnosed with a psychiatric disability until 1999, 7 years after service separation.  Thus, his own statement provides highly probative evidence against his contention that a psychiatric disability began during active service.  

In sum, the evidence of record does not show unremitting psychiatric symptoms during service, as the in-service treatment was for alcohol dependence and situational depression related to marital problems, nor was any psychiatric disability diagnosed during service, and thus, an acquired psychiatric disability did not manifest in service.  

Next, having reviewed the evidence of record, the Board finds that the weight of the evidence is against a finding that the Veteran's current bipolar disorder and depression are related to active service.  Symptoms of a psychiatric disability have not been unremitting since service separation in November 1992.  Following service separation in November 1992, the evidence of record shows no mention of psychiatric symptoms until 1999, when VA treatment records indicate that the Veteran sought treatment for alcohol-induced mood disorder, which was later modified to a diagnosis of depression, and, ultimately, bipolar disorder.  

The absence of post-service complaints, findings, diagnosis, or treatment for 7 years after service separation until 1999 is one factor that tends to weigh against a finding of continuous symptoms of a psychiatric disability after service separation.  See Buchanan, 451 F.3d 1336 (the lack of contemporaneous medical records is one fact the Board can consider and weigh against the other evidence, although the lack of such medical records does not, in and of itself, render the lay evidence not credible).

Other evidence of record showing that symptoms of an acquired psychiatric disorder were not unremitting since service includes the Veteran's own testimony at the 2013 Board hearing that he did not seek psychiatric treatment after service separation until 1999, and that he was first diagnosed with a psychiatric disability in 1999.  Thus, the Veteran's own history of psychiatric treatment and diagnosis suggests that psychiatric symptoms were not unremitting since service separation.       

As noted above, while the Veteran is competent to report the onset of his psychiatric symptoms, his more recent assertions made in the context of the current disability claim of unremitting psychiatric symptoms since service are outweighed by the other, more contemporaneous, lay and medical evidence of record, both in service and after service, and are not reliable.  See Charles v. Principi, 16 Vet. App. 370 (2002).  The Board finds that the Veteran's assertion of unremitting psychiatric symptoms after service is not accurate because it is outweighed by other evidence of record that includes the more contemporaneous service separation examination report which shows a normal psychiatric evaluation, the 2014 VA examination report indicating that the Veteran's bipolar disorder first manifested in 1999, 7 years after service separation, the Veteran's own testimony at the 2013 Board hearing that he did not seek any psychiatric treatment following service separation until 1999, and the lack of any documentation of reports or treatment for psychiatric symptoms until 1999.  As such, the Board finds that the evidence does not sufficiently support unremitting psychiatric symptomatology since service so as to warrant a finding of a nexus between the current bipolar disorder and/or depression and active service. 

Moreover, the Board finds that no competent medical opinions are of records which support a relationship between the current bipolar disorder and/or depression and active service.

Here, as noted above, the Veteran was afforded a VA examination in February 2014.  The VA examiner reviewed the claims file, including service treatment records, and conducted an interview and psychiatric evaluation of the Veteran.  The examiner assessed bipolar disorder on Axis I, and, after noting the in-service treatment for alcohol dependence and marital problems, opined that the current bipolar disorder is less likely as not related to or caused by the in-service "mental health" treatment, further noting that the treatment received in service was not actually "mental health" treatment.  The VA examiner further noted that bipolar disorder was diagnosed many years after service.  

The 2014 VA opinion is competent and probative medical evidence because it is factually accurate, and is supported by an adequate rationale.  The VA examiner was informed of the pertinent evidence, reviewed the claims file, interviewed and examined the Veteran, and fully articulated the opinion.  

Moreover, there have been no physicians who have related the Veteran's current acquired psychiatric disability to his active service.  Thus, the probative nexus opinion on file weighs against a finding of direct service connection for an acquired psychiatric disability to include bipolar disorder and depression.

Based on the evidence of record, the weight of the competent evidence demonstrates no relationship between the Veteran's current bipolar disorder and his military service, including no credible evidence of unremitting symptoms of a psychiatric disorder during active service, unremitting symptomatology of a psychiatric disorder following service separation, or competent medical evidence establishing a link between the currently diagnosed bipolar disorder and active service.  Therefore, the Board finds that a preponderance of the lay and medical evidence that is of record weighs against the claim for service connection for an acquired psychiatric disability, and outweighs the Veteran's more recent contentions regarding in-service unremitting psychiatric disability symptoms and post-service psychiatric disability symptoms.  

For these reasons, the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

The notice requirements of VCAA require VA to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  The Board notes that a "fourth element" of the notice requirement requesting the claimant to provide any evidence in the claimant's possession that pertains to the claim was removed from the language of 38 C.F.R. § 3.159(b)(1).  See 73 Fed. Reg. 23,353-356 (April 30, 2008).

The Court issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.

Given the full grant of benefits sought on appeal with regard to the PTSD claim, no conceivable prejudice to the Veteran could result from this decision; therefore, no discussion of compliance with the VCAA is necessary with regard to that claim.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

With regard to the other psychiatric disability claims, in a timely February 2007 letter, the RO provided notice to the Veteran regarding what information and evidence is needed to substantiate a claim for service connection, what information and evidence must be submitted by the Veteran, and what information or evidence VA will attempt to obtain.  The letter also described how VA determines disability ratings and effective dates.  

The Board is also satisfied VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, service personnel records, post-service VA treatment records, a VA opinion, and the Veteran's statements, including his testimony at the 2013 Board hearing.

The Court held in Bryant v. Shinseki, 23 Vet. App. 488 (2010), that 38 C.F.R. 3.103(c)(2) requires that the RO official or VLJ who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the May 2013 Board hearing, the undersigned Veterans Law Judge asked questions pertaining to the criteria necessary for establishing his claims, including regarding specific evidence that may help substantiate his claims.  Moreover, neither the Veteran, nor his representative, has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that, consistent with Bryant, the Veterans Law Judge complied with the duties set forth in 38 C.F.R. 3.103(c)(2), and that any error in notice provided during the hearing constitutes harmless error.

A VA examination and opinion was obtained in February 2014 with regard to the question of whether the Veteran has any current psychiatric disabilities that are related to active service.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the 2014 VA examination and opinion obtained in this case is adequate as to the question of whether the Veteran has any psychiatric disabilities related to active service.  The opinion was predicated on a full reading of the private and VA medical records in the Veteran's claims file, as well as a thorough, in-person psychiatric evaluation of the Veteran.  The VA nexus opinion considered all of the pertinent evidence of record, to include VA treatment records, comprehensive psychiatric examinations, and the statements of the Veteran, and provides a complete rationale for the opinion stated, relying on and citing to the records reviewed.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the psychiatric disability claim has been met.  38 C.F.R. § 3.159(c)(4).  

The Board also finds that there was substantial compliance with its September 2013 remand directives.  As noted above, the 2014 VA examination is adequate.  Further, VA attempted to obtain updated VA treatment records several times, but obtained negative written responses from the Denver VA Medical Center.  Therefore, further attempts to obtain VA treatment records would be futile, and another remand is not necessary, as it appears that all relevant treatment records are associated with the claims file.   

Notably, the Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

Service connection for PTSD is granted.  

Service connection for an acquired psychiatric disability, to include bipolar disorder and depression, is denied.  





____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


